Appeal from an *714order of the County Court of Ulster County (Bruhn, J.), entered December 6, 1994, which denied defendant’s motion to settle the transcript of the proceedings.
Defendant pleaded guilty to the crime of criminal sale of a controlled substance in the first degree and was sentenced to a term of imprisonment of 15 years to life. County Court subsequently denied defendant’s motion to withdraw his plea. Defendant then moved to settle the transcripts of the proceedings based upon several amendments that he proposed. In opposition the People submitted, inter alia, the affidavit of the official court reporter who transcribed the minutes of the proceedings in question certifying that the transcripts were accurate. County Court settled the transcripts as certified by the court reporter. Given these circumstances, we find no abuse of County Court’s power to settle the transcripts and to decide any controversy relating to them in its denial of defendant’s motion.
Mikoll, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the order is affirmed.